Citation Nr: 9908652	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-37 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the lower back 
and right lower extremity as a result of surgical and medical 
treatment by the Department of Veterans Affairs in March 
1965.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  


FINDING OF FACT

There is no medical evidence that VA back surgery in March 
1965, or subsequent VA medical treatment, caused any 
additional disability of the lower back or right lower 
extremity. 


CONCLUSION OF LAW

A claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the lower 
back and right lower extremity as the result of VA surgical 
and medical treatment in March 1965 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code § 1151 provides, in pertinent 
part, that, where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of VA 
hospitalization, or medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service connected.  

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), United 
States Court of Appeals for Veterans Claims (known as United 
States Court of Veterans Appeals before March 1, 1999) 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding § (c)(3), remained 
valid.  See Brown v. Gardner, 115 S. Ct. 552 (1994).  On 
March 16, 1995, amended regulations were published deleting 
the fault or accident requirements of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the controlling regulation 
to the Supreme Court's decision.

The veteran filed his claim prior to October 1997, prior to 
any promulgation of amendments to the above regulation (which 
were recently rescinded and are again pending).  Accordingly, 
the only issue before the Board is whether the veteran has 
suffered additional disability of the lower back and right 
lower extremity as the result of VA surgical and medical 
treatment in 1965.  

The veteran underwent a hemilaminectomy at the L3-4 and L4-5 
interspaces, bilaterally, with foraminotomies, in March 1965 
at a VA medical center (VAMC).  He has asserted that, as a 
result of such surgery, and as a consequence of being turned 
over in his hospital bed the day after the operation by a 
licensed practical nurse, he developed additional disability 
of the lower back and, especially, of the right lower 
extremity.  The VA back surgery took place on March 25, 1965, 
and the hospital records contain a note on March 26, 1965, 
that the veteran stated that, when he was turned over, 
something popped and his right leg hurt more than it had ever 
hurt before.  However, at discharge from the VAMC on April 9, 
1965, it was noted that the veteran felt much improved since 
the surgery.  

(The Board notes that the veteran's representative has 
suggested that some of the veteran's VAMC records from his 
hospitalization from February 1965 to April 1965, and records 
of followup treatment, may not be in his claims file.  
However, in February 1998, the VAMC stated that everything in 
the veteran's chart had been sent to the RO.)

At a personal hearing in October 1996, the veteran's 
representative stated that his claim under 38 U.S.C.A. § 1151 
was that VA back surgery in March 1965 had caused disability 
of the right leg, with shortening of the leg, manifested by 
pain at the tailbone level which went into the right thigh.  
The veteran testified that he had constant pain from the 
right hip to the right knee, and his right leg was weak.  He 
described a burning sensation which he experienced on the 
right thigh.  He testified further that: He had been treated 
by VA doctors since 1967 (two years after the surgery) for 
right leg pain; the doctors had not given him a definite 
answer as to why his right leg hurt and was weak; and there 
was no medical opinion that his right lower extremity problem 
was the result of VA surgery in 1965.  The veteran stated 
that he wore a back brace, took medication for cramps and 
spasms of the right leg, and performed exercises at home. 

The applicable regulation provides that, in determining 
whether additional disability exists, the following 
considerations will govern:  The veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately; 
as applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specified medical or surgical treatment 
was designed to relieve; and compensation will not be payable 
under 38 U.S.C.A. § 1151 for the continuance or natural 
progress of disease or injuries for which the treatment was 
authorized.  38 C.F.R. § 3.358(b)(1)(2) (1998).  

The regulation also provides that, in determining whether 
such additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA medical or surgical treatment, the 
following considerations will govern:  It will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith; and 
the mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2) (1998).

Furthermore, a person who submits a claim for VA benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In the veteran's case, the record reveals that:  In January 
1965, he told a VA physician, who was evaluating him for a 
complaint of chest pain, that he had had coccygeal and 
thoracic back pain since a fall in 1958, and it was noted 
that he had radicular pain in the thoracic distribution; at 
admission to the VAMC in late February 1965, a history of 
chronic lower back pain for 10 years, with episodes of 
radicular right leg pain, was noted, which was not relieved 
by bed rest and physical therapy, and a myelogram showed a 
bulging disc on the right at L4-5; and, in the operative 
report of March 25, 1965, the surgeon noted the veteran's 
complaint of recent bilateral radicular leg pain, more severe 
on the right.  

At a VA examination in August 1967, the veteran indicated 
that treatment with bed rest and physical therapy in 1962 did 
not relieve back and right leg pain, and that he had had back 
surgery in 1965.  He complained of lower back pain, mostly on 
the right side, with radiation down the posterior thigh and 
back of the right leg.  The relevant diagnosis was 
postoperative protruded intervertebral disc, L3-5.

Recent VA treatment records include a diagnosis in October 
1995 of lower back pain secondary to degenerative disc 
disease and an assessment in January 1996 of L5 and, 
possibly, S1 nerve root compression, with L4 - S1 
degenerative disc disease.

The Board finds that the medical evidence in this case shows 
that, prior to VA surgery in March 1965, the veteran suffered 
from lower back pain and radicular right lower extremity 
pain, and lumbar disc pathology had been objectively found.  
The Board notes that, on discharge from the VAMC in April 
1965, the veteran was noted to be much improved.  The Board 
further notes that disc pathology was found in 1967 and also 
found, many years later, in 1996, at which time nerve root 
compression was suspected. 

Whether the veteran sustained an injury or an aggravation of 
an injury to his back and/or right lower extremity during VA 
surgery on March 25, 1965, or when he was turned over on 
March 26, 1965, and whether either the surgical procedure or 
being turned over the next day resulted in additional 
disability are questions of medical diagnosis and medical 
causation.  The veteran, as a layman, is not qualified to 
offer an opinion on those medical issues.  Espiritu.  As he 
testified, no physician has related his current low 
back/right lower extremity disability to VA surgery or VA 
medical treatment.  The Board must therefore conclude that 
his claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability of the lower back and right lower 
extremity is not well grounded, because the claim is not 
supported by any competent evidence.  38 U.S.C.A. § 5107(a); 
Grottveit.

The Board recognizes that the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 is being disposed of in 
a manner which differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability of the lower back and right lower 
extremity as a result of VA treatment, and the reasons why 
his claim has failed at this time.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the lower back and right lower 
extremity as a result of surgical and medical treatment by 
the Department of Veterans Affairs in March 1965 is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
